F\LED

APR 2 9 2099

en wnmmemN.CLl‘-RK
wm  n\srmcrcoum

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Alan Colter, )
Plaintiff, g
v. § Civil Action No.  9 ,7'77
Third District Police Department, et al. , §
Defendants. §
MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiff’s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint will
be dismissed.

Plaintiff brings this action against two detectives of Metropolitan Police Department , two
attomeys with the Public Defender Service, an attomey with whom he consulted in December
2008, two judges and one magistrate of the Superior Court of the District of Columbia, and an
Assistant United States Attorney for their actions in bringing about the search of his apartment on
May l7, 2008, his arrest on a charge of assault with intent to kill and, presumably, his current
incarceration. He alleges that defendants have conspired to violate and otherwise have violated
rights guaranteed to him under the Fourth and Fourteenth Amendments to the United States
Constitution. In this action, plaintiff seeks to hold all the defendants criminally responsible
under l8 U.S.C. §§ 241, 242. ln addition, he alleges that the detectives violated 18 U.S.C. §

1623 by making false declarations to the Superior Court in order to obtain a search warrant.

The Court dismisses the complaint under 28 U.S.C. l9l5A(b)(l) because it fails to state

a claim upon which relief can be granted. There is no private right of action under these criminal
statutes. See Keyter v. Bush, No. 04-5324, 2005 WL 375623, at *l (D.C. Cir. Feb l6, 2005) (per
curiam) (afiirming dismissal of claims "pursuant to 18 U.S.C. §§ 4, 24l, and 242, because, as
criminal statutes, these statutes do not convey a private right of action"), cert. a'enz`ed, 546 U.S.
875 (2005); Rockefeller v. U.S. Court of Appeals Ojj‘ice for Tenth Circuz`t Judges, 248 F. Supp.
2d l7, 23 (D.D.C. 2003) (dismissing claims brought pursuant to 18 U.S.C. §§ 242, 371 "because,
as criminal statutes, they do not convey a private right of action"); see also Hunter v. District of
Columbia, 384 F. Supp. 2d 257, 260 n.l (D.D.C. 2005) (rejecting pro se plaintiffs assertion that
subject matter jurisdiction exists pursuant to criminal statutes).

An Order consistent with this Memorandum Opinion is issued separately.

war/-

Un¢fted States District Judge
DATE: /h»~.`( -._@, z